J-S24001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: O.T-F., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: W.F., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3216 EDA 2019

             Appeal from the Decree Entered October 9, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000174-2019

 IN THE INTEREST OF: O.F., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: W.F., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3217 EDA 2019

              Appeal from the Order Entered October 9, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0002720-2017

 IN THE INTEREST OF: J.-C.M.F., A      :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: W.F., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3218 EDA 2019

             Appeal from the Decree Entered October 9, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-AP-000075-2019

 IN THE INTEREST OF: J.C.F., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
J-S24001-20


                                       :
                                       :
 APPEAL OF: W.F., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3219 EDA 2019

              Appeal from the Order Entered October 9, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0002062-2017

 IN THE INTEREST OF: N.G.N.F., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: W.F., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3220 EDA 2019

             Appeal from the Decree Entered October 9, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000176-2019

 IN THE INTEREST OF: A.F., A MINOR :       IN THE SUPERIOR COURT OF
                                   :            PENNSYLVANIA
                                   :
 APPEAL OF: W.F., MOTHER           :
                                   :
                                   :
                                   :
                                   :
                                   :       No. 3221 EDA 2019

              Appeal from the Order Entered October 9, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0002063-2017

 IN THE INTEREST OF: M.M.F., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: W.F., MOTHER               :
                                       :

                                   -2-
J-S24001-20


                                       :
                                       :
                                       :   No. 3222 EDA 2019

             Appeal from the Decree Entered October 9, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000177-2019

 IN THE INTEREST OF: M.M.F., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: W.F., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3223 EDA 2019

              Appeal from the Order Entered October 9, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0002064-2017

 IN THE INTEREST OF: S.L.F., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: W.F., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3224 EDA 2019

             Appeal from the Decree Entered October 9, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000178-2019

 IN THE INTEREST OF: S.F., A MINOR :       IN THE SUPERIOR COURT OF
                                   :            PENNSYLVANIA
                                   :
 APPEAL OF: W.F., MOTHER           :
                                   :
                                   :
                                   :
                                   :
                                   :       No. 3225 EDA 2019


                                  -3-
J-S24001-20



              Appeal from the Order Entered October 9, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0002721-2017

 IN THE INTEREST OF: M.G.F., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: W.F., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3226 EDA 2019

             Appeal from the Decree Entered October 9, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000179-2019

 IN THE INTEREST OF: M.G.F., A         :   IN THE SUPERIOR COURT OF
 MINOR    :                            :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: W.F., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3227 EDA 2019

              Appeal from the Order Entered October 9, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0002065-2017

 IN THE INTEREST OF: H.-I.S.F., A      :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: W.F., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3228 EDA 2019

              Appeal from the Decree Entered October 9, 2019




                                    -4-
J-S24001-20



    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000180-2019

    IN THE INTEREST OF: H.-I.F., A             :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: W.F., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3229 EDA 2019

                 Appeal from the Order Entered October 9, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0001920-2018


BEFORE:      BENDER, P.J.E., STABILE, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                             FILED JUNE 26, 2020

        W.F. (“Mother”) appeals from the orders and decrees entered on

October 9, 2019, that granted the petitions filed by the Philadelphia

Department of Human Services (“DHS”) seeking the involuntary termination

of Mother’s parental rights to her seven children (“Children”) and to change

the permanency goals for the Children to adoption.1 We affirm.


        Initially, we note that the trial court provided an extensive thirty-seven

page opinion, reviewing the factual and procedural history of this case. The



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   This Court consolidated these appeals by order dated December 31, 2019.



                                           -5-
J-S24001-20


court also expansively discussed its reasoning for terminating Mother’s

parental rights for the seven Children and for changing their goals to

adoption.2 For this Court’s review purposes, we set forth the Guardian ad

litem’s (GAL) statement of the case from the brief submitted to this Court in

connection with this appeal.


              On October 6, 2017, DHS received a Child Protective
       Services report, alleging that the youngest sibling of seven
       children (“Sibling”), a four-month-old child, died in the family’s
       home and was transported to Children’s Hospital of Philadelphia
       (“CHOP”). Sibling was pronounced dead upon arrival at CHOP.
       The autopsy revealed that Sibling had sustained a skull fracture.
       On October 10, 2017, DHS visited the family home and conducted
       interviews of all the family members. On October 11, 2017, DHS
       obtained Orders of Protective Custody (“OPC”) for S.F., C.F., A.F.,
       M.[M.]F., M.[G.]F., and O.F. (“Child 1” through “Child 6”, or
       collectively, the “Children”), and the Children were subsequently
       placed in foster care.       On October 23, 2017, a contested
       adjudicatory hearing was held for the Children. The temporary
       commitment to DHS was ordered to stand. The trial court ordered
       that the addresses of the Children’s respective foster homes were
       to remain confidential, and that Mother could not have any contact
       with her [C]hildren at school as well.


             At a single case planning meeting on November 10, 2017,
       the Children’s primary goal was identified as reunification. In
       addition, Mother was ordered to (1) sign all necessary consents
       and releases of information; (2) participate in domestic violence
       services; (3) comply with behavioral health services and follow all
       treatment recommendations; (4) engage in parenting services;
       and (5) comply with Community Umbrella Agency (“CUA”) and
       Turning Points for Children (“TPC”) services. On November 20,
       2017, a contested adjudicatory hearing was held for the Children,
       in which the [c]ourt deferred the adjudication, ordered the
       temporary commitment to DHS to stand pending further
____________________________________________


2 None of the fathers of any of the Children were identified and none took part
in this appeal.

                                           -6-
J-S24001-20


     investigation, and ordered Mother’s visitation to remain
     suspended until the [C]hildren’s therapists deemed visitation was
     appropriate. On December 21, 2017, DHS received a report from
     the Medical Examiner[’]s Office of the City of Philadelphia, which
     found (1) that a blunt impact injury to the head was the cause of
     Sibling’s death; and (2) it was determined to be a homicide.

            On January 19, 2018, there were contested child abuse and
     adjudicatory hearings held for the Children, in which all six
     children were adjudicated dependent, and the court discharged
     the temporary DHS commitment and fully committed all six
     children to DHS. The trial court found that Mother was the
     perpetrator of child abuse pursuant to 23 Pa.C.S. §[]6303 because
     Sibling was the victim of homicide while in Mother’s care, and held
     that aggravated circumstances existed pursuant to 42 Pa.C.S.
     §[]6302 because Sibling was the victim of physical abuse resulting
     in serious bodily harm while in Mother’s care. Thus, the trial court
     found that no reasonable efforts were to be made to reunify the
     six children with Mother. On March 9, 2018, Mother was arrested
     and charged with 18 [Pa.C.S.] §[]2502 Murder in the First
     Degree[,] and 18 [Pa.C.S.] §[]4304 Endangering Welfare of
     Children-Parent Commits Offense. Since Mother’s arrest, she has
     been incarcerated at Riverside Correctional Facility [(“RCF”)] in
     Philadelphia, Pennsylvania. Mother was pregnant at the time of
     her incarceration.

            On April 12, 2018, a permanency review hearing was held
     for the Children, in which the court granted a continuance due to
     Mother’s request for new counsel, and held that all prior orders
     stood. On August 7, 2018, H.-I.F. (“Child 7”) was born healthy at
     Holy Redeemer Hospital with no medical concerns. On August 15,
     2018, DHS received an OPC for Child 7 and subsequently placed
     her in foster care. On August 22, 2018, DHS filed a dependency
     petition for Child 7, and on August 28, 2017, she was adjudicated
     dependent and fully committed to the custody of DHS.

           The Children have been in foster care since October 11,
     2017, and Child 7 has been in foster care since August 15, 2018.
     Given the nature of the crime and the issues at hand, Mother was
     prohibited from having contact with Child 7.

           Prior to her incarceration, Mother failed to comply with CUA
     and TPC services and court orders. Similarly, following her
     incarceration and during her incarceration, and despite the

                                    -7-
J-S24001-20


      availability of programs in jail, Mother remained minimally
      compliant.

            On March 15, 2019, DHS filed petitions to terminate
      Mother’s parental rights and change [C]hildren’s permanency
      goal[s] to adoption. On July 12, 2019, the court began the
      termination and goal change trial, which was continued for further
      testimony to October 9, 2019. On October 9, 2019, after all
      testimony was given, the trial court found clear and convincing
      evidence to change the permanency goal to adoption and
      terminate Mother’s parental rights pursuant to [23] Pa.C.S.[]
      §[]2511 (a)(1), (2), (5), (8), and (b).

Guardian ad litem’s brief at 5-8 (citations to the trial court opinion omitted).

      Mother appealed and now presents the following issue for our review:

      Whether the [t]rial [c]ourt erred and/or abused its discretion in
      finding DHS met its burden by clear and convincing evidence that
      Mother’s parental rights to her [C]hildren should be involuntarily
      terminated and the goal changed to adoption?

Mother’s brief at 9.

      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879
A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:




                                      -8-
J-S24001-20


      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”
Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear


                                      -9-
J-S24001-20


and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,
      946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
      of the bond-effect analysis necessarily depends on the
      circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      In this case, the trial court terminated Mother’s parental rights pursuant

to Sections 2511(a)(1), (2), (5), (8) and (b). We need only agree with the

trial court as to any one subsection of Section 2511(a), as well as Section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Here, we analyze the court’s decision to terminate under

Section 2511(a)(2) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                    ***




                                     - 10 -
J-S24001-20


           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                   ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental


                                   - 11 -
J-S24001-20


duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

     Relative to Section 2511(a)(2), Mother argues that the trial court focused

its determination on her incapacity due to her incarceration. She asserts that

other than her incarceration no evidence appears in the record that supports

her incapacity. Although Mother acknowledges that her pre-trial incarceration

inhibits her ability to parent her Children, she has not yet been tried and found

guilty. Rather, she appears to claim that she will be found not guilty and be

released.   Mother further argues that prior to being incarcerated, she had

appropriate housing for the Children and has no alcohol or substance abuse

issues. Lastly, she contends that nothing in the record supports a finding that

she would not have the capacity to aid the Children with their mental health

needs.


     The trial court addressed the facts it found relating to subsection

2511(a)(2), stating:


      Throughout the time that Children have been in DHS custody,
      Mother’s original SCP [(Single Case Plan)] objectives from January
      2018 were dual diagnosis assessment and treatment, random
      drug screens, comply with CUA services, attend the ARC
      [(Achieving Reunification Center)] for employment, job training,
      and housing, receive a consultation and/or evaluation from BHS
      [(Behavioral Health System)], and complete a PCE [(Parenting
      Capacity Evaluation)]. After Mother was incarcerated in March
      2018, Mother’s objective[s] were updated and she was to provide
      CUA with the protocols for any programs or treatment that she
      was receiving while incarcerated. Mother has been incarcerated
      at RCF since March 10, 2018, and has been awaiting trial for
      charges related to first degree murder and endangering the

                                     - 12 -
J-S24001-20


     welfare of children. Mother indicated that she has been sent a list
     of her SCP objectives from CUA, but claims that she was unaware
     that she needed to obtain employment, housing, or complete a
     PCE [(Parenting Capacity Evaluation)]. Mother has received a list
     of her SCP objectives and has attended hearings, so Mother has
     been aware of her objectives for the life of the case. Although
     Mother informed CUA that she completed a 90-day drug treatment
     program at RCF in April 2019, Mother has not provided
     documentation that she has completed a dual diagnosis drug and
     alcohol and mental health program. CUA did receive a letter
     approximately one week prior to the termination and goal change
     trial on July 12, 2019, indicating that Mother was participating in
     some type of mental health treatment, but CUA did not receive
     any progress reports or treatment plans regarding Mother’s
     treatment. Mother claims that she is engaged in mental health
     treatment through RCF. Mother has indicated that she has been
     previously diagnosed with PTSD. Between January 2018 and
     March 2018, the time period prior to Mother’s incarceration,
     Mother failed to make herself available to go to the CEU [(Clinical
     Evaluation Unit)] for any drug screens or for a dual diagnosis
     assessment. Prior to the time that Mother was incarcerated,
     although CUA made efforts to connect Mother with ARC for
     services, Mother’s case was closed due to inactivity. Mother never
     began any of the courses from the referral to ARC, including the
     course for job training, employment, and housing. Prior to
     Mother’s incarceration, Mother did have appropriate housing for
     Children, but Mother lost that housing after her incarceration.
     Since Mother has been incarcerated, CUA received certificates
     indicating that Mother completed a parenting program and that
     she participated in a mothering program where she provided
     breast milk to Child 7. Mother indicated that she is employed at
     RCF as a tutor for other inmates that are preparing for their GED.
     Mother did admit that while incarcerated at RCF, she lost her
     previous job with the Chaplain after receiving a “write up,” and
     [h]as spent time in solitary confinement after Mother was
     discovered carrying contraband. Prior to Mother’s incarceration,
     Mother never provided any documentation indicating that she was
     employed. Prior to Mother’s incarceration, Mother never made an
     appointment at BHS for an assessment for either a consultation
     or evaluation. Additionally, Mother never contacted CUA to make
     arrangements for Mother to complete the PCE. Mother has been
     minimally compliant with her SCP objectives. Since Children
     entered DHS care in October 2017, Mother has not had any
     contact with Children. Mother’s visitation with Children was

                                   - 13 -
J-S24001-20


     suspended at the shelter care hearing. At the permanency review
     hearing in October 2018, the trial court ordered that visitation only
     occur at the recommendation of Children’s therapist[(s)]. Even if
     Mother were immediately released from RCF, CUA does not
     believe that Children can be safely returned to Mother’s care due
     to Mother’s failure to engage with her objectives prior to her
     incarceration. Additionally, there are still concerns regarding
     Mother’s ability to provide safety for Children, even if Mother
     completed all of her objectives due to concerns regarding Mother’s
     ability to properly engage in mental health treatment for herself
     and manag[e] Children’s need for mental health treatment. On
     January 19, 2018, the trial court found that Child 1, Child 2, Child
     3, Child 4, Child 5, and Child 6 were victims of child abuse, as
     perpetrated by Mother, and that aggravated circumstances
     existed. On August 28, 2018, the trial court found that Child 7
     was the child of a parent who has been found to be the perpetrator
     of child abuse and that aggravated circumstances existed. The
     trial court found that no reasonable efforts were to be made to
     reunify Mother with Children. Children need permanency, which
     Mother cannot provide. Mother’s incapacity existed prior to her
     incarceration and the conditions and causes of Mother’s incapacity
     cannot or will not be remedied by Mother. Children have been
     adjudicated dependent since January 2018, and Children have
     been in DHS care since October 2017, twenty-one months at the
     time of the first part of the termination trial on July 12, 2019.
     Mother has been incarcerated since March 10, 2018 sixteen
     months at the time of the termination trial on July 12, 2019, as
     she awaits trial for first degree murder and endangering the
     welfare of children. Even if Mother were to be released from
     prison in the near future, CUA does not believe that Mother and
     Children could be immediately reunified. Children, except for
     Child 7 due to her tender age, have many specialized needs, in
     particular, the stabilization of their mental health and emotional
     needs. Children have received trauma-focused therapy at CCTC
     [Children’s Crisis Treatment Center]. Child 1 has been diagnosed
     with PTSD. Child 2 and Child 4 have successfully completed their
     mental health therapy and have adjusted well to their foster
     family. Child 2 and Child 4 are also no longer truant and excel in
     school. Child 3 is currently hospitalized at Belmont Psychiatric
     Hospital in order to be stabilized and meet his emotional needs.
     Child 3 has struggled in previous placements due to his mental
     health needs. Child 5 has also struggled in numerous placements
     and requires a treatment-level placement. Child 5 has also been
     diagnosed with PTSD [and] is struggling with his “secret.” Child

                                    - 14 -
J-S24001-20


      6 is struggling in his trauma-focused therapy sessions, regarding
      inconsistencies involving Sibling’s death and separation from
      Mother now and in the recent past, while they lived in New York
      City. Child 6 has also been diagnosed with PTSD. Mother’s
      current incarceration and outstanding SCP objectives remain a
      barrier to reunification and renders Mother unable to provide
      essential parental care, control, and subsistence necessary for
      Children’s physical and mental well-being. The DHS witnesses
      were credible. Termination under 23 Pa.C.S.[] § 2511(a)(2) was
      proper.

Trial Court Opinion (TCO), 12/19/19, at 12-14 (citations to N.T. omitted).


     Having reviewed the record, we conclude that it supports the findings of

the trial court that Mother has not, and cannot, provide the Children with the

essential parental care, control and subsistence necessary for their mental and

physical well-being, and that Mother is unable to remedy the causes of her

parental incapacity, neglect or refusal. While the trial court noted Mother’s

few positive accomplishments, it is clear that Mother will not, or cannot,

become a capable parent for the Children at any point in the foreseeable

future. Thus, we conclude that DHS has carried its burden of proving the

statutory grounds for termination under subsection 2511(a)(2). Therefore,

Mother is not entitled to relief.


     Next, we consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b). We have

discussed the required analysis under Section 2511(b) previously in this

memorandum. See In re Adoption of J.M., 991 A.2d at 324. Mother argues

that despite the fact that it is DHS’s burden to prove the effect of the


                                    - 15 -
J-S24001-20


termination on the Children, the agency has not presented any testimony or

evidence as to what the effect of the termination would have on each of the

Children. Although Mother acknowledges that DHS provided evidence about

the Children’s mental health issues that they have suffered since Sibling’s

death and their removal from her care, she contends that no evidence was

offered relating to their mental health prior to Sibling’s death and their

removal from Mother. Thus, Mother asserts that the current issues faced by

the Children are all a result of their separation from Mother, which she claims

is evidence of a strong bond between Mother and the Children.


     To address Mother’s argument in connection with subsection 2511(b),

we rely on the trial court’s discussion of the facts it gleaned from the testimony

offered at the termination hearing. The court opinion sets forth information

about each of the seven Children’s situation, including their relationships with

his or her foster parent, their mental health treatment, and whether, and to

what extent, there exists a bond between that child and Mother. The trial

court’s lengthy opinion provides:


      Since Children entered DHS care in October 2017, Mother has not
      had any contact with Children. Mother’s visitation with Children
      was suspended at the shelter care hearing. At the permanency
      review hearing in October 2018, the trial court ordered that
      visitation only occur at the recommendation of Children’s
      therapist[(s)]. On January 19, 2018, the trial court found that
      Child 1, Child 2, Child 3, Child 4, Child 5, and Child 6 were victims
      of child abuse, as perpetrated by Mother, and that aggravated
      circumstances existed. On August 28, 2018, the trial court found
      that Child 7 was the child of a parent who has been found to be
      the perpetrator of child abuse and that aggravated circumstances

                                      - 16 -
J-S24001-20


     existed. The trial court found that no reasonable efforts were to
     be made to reunify Mother with Children. Child 1 and Child 6 are
     currently placed in a foster home together. Child 1 was previously
     diagnosed with adjustment disorder by his CCTC clinician,
     following the death of Sibling.        Child 1’s diagnosis [was]
     subsequently changed by a different trauma-focused therapist to
     PTSD. Child 1 has been able to establish a therapeutic rapport
     with his CCTC clinician and he is able to discuss his experiences
     regarding the death of Sibling and the separation from Children
     and Mother. Although Child 1 experienced a significant amount of
     adjustment issues when first placed, Child 1 and his foster parent
     now share a parent-child relationship. Child 1 is now respectful in
     the home and the foster parent has ensured that Child 1 is always
     properly cared for. Child 1 does share a bond with Mother, but
     CUA has never been able to observe Child 1 interact with Mother
     and Mother has been unable to parent Child 1 since her
     incarceration. The foster parent participates in caregiver sessions
     with Child 1 and has indicated that she is willing to continue to
     participate, as needed. Child 6 has also been diagnosed with PTSD
     related to the death of Sibling. Mother has participated in two
     caregiver sessions with Child 6 prior to her incarceration and one
     caregiver session on or about June 2019. During those caregiver
     sessions, Child 6’s CCTC clinician indicated that there were
     concerns regarding inconsistencies regarding matters involving
     Sibling’s death, which led the clinician to believe that Child 6 is
     under pressure to keep matters regarding Sibling’s death a secret.
     Child 6’s CCTC clinician has also indicated that Child 6 appears to
     struggle with opening up about his past experiences, regarding
     both Sibling’s death and previous trauma from prior separations
     from Mother, due to the family’s involvement with New York’s
     Children and Youth Services. Since Child 6 has been in placement
     with his foster parent, the foster parent has regularly participated
     in caregiver sessions with Child 6. Child 6 also shares a parent-
     child bond with his foster parent and he is well bonded with the
     foster parent. Child 6 has an attachment to Mother, but they do
     not share a positive parent-child relationship. Mother has not
     parented Child [6] since her incarceration. Child 6 has indicated
     that he believes that his relationship with Mother was unhealthy.
     Child 1 and Child 6 share a strong, positive bond with each other.
     Child 1 and Child 6 would not suffer any irreparable harm if
     Mother’s legal rights were terminated and it is in Child 1 and Child
     6’s best interest to be adopted. Child 2 and Child 4 are currently
     placed in a pre-adoptive foster home. Child 2 and Child 4 have
     been placed in this home since their removal from Mother in

                                    - 17 -
J-S24001-20


     October 2017. Both Child 2 and Child 4 received trauma-focused
     therapy, but have since been discharged. Child 2 and Child 4’s
     foster parent participated in the caregiver sessions when they
     were enrolled in therapy. Child 2 and Child 4 have excelled in
     school since their placement and they have developed
     relationships with the foster parent’s family. Child 2 and Child 4
     would not suffer any irreparable harm if Mother’s parental rights
     were terminated. Child 2 and Child 4 should be freed for adoption.
     Child 2 and Child 4 love Mother, but Mother has not parented
     either child since her incarceration. Any bond that Child 2 and
     Child 4 has with Mother is very attenuated. Child 3 is currently
     inpatient at Belmont Psychiatric Hospital. Child 3 has required
     multiple psychiatric hospitalizations throughout the life of the case
     and has extensive mental health concerns. Child 3 has struggled
     in multiple foster care placements, including placement with Child
     1 and Child 6. Child 3 made false abuse allegations against his
     former foster parent, who is also the current foster placement of
     Child 1 and Child 6. Child 3 later recanted those allegations.
     Leading to Child 3’s current hospitalization, Child 3 became
     increasingly aggressive towards one of his former foster parents,
     dysregulated [sic] behavior, and an attempt to jump out of a
     moving car. Child 3’s CCTC clinician has focused on assisting Child
     3 with stabilization. Child 3 has indicated that he experienced
     “upsetting memories while in New York,” which referenced
     community violence, as well as violence in Philadelphia. Child 3
     is currently prescribed medication to address ADHD and
     aggressive impulsive behaviors. Child 3 needs closure regarding
     the open dependency matters. Child 3 would not suffer any
     irreparable harm if Mother’s parental rights were terminated and
     it is in Child 3’s best interest to be freed for adoption. At the time
     of the termination trial on July 12, 2019, Child 3 was not ready to
     be discharged. Child 5 is currently placed in a treatment-level
     foster home with a kinship provider. Child 5 has previously
     struggled in numerous placements prior to this kinship placement
     and was previously hospitalized for psychiatric concerns. Child 5
     has indicated that he does not want to leave this current
     placement and he shares a loving relationship with the kinship
     parent. Child 5 refers to the kinship parent as his “forever mom”
     and has stated “this is my new family now.” Child 5 resides with
     another child and refers to the child as his brother. Child 5 refuses
     to address Mother []as his mother anymore. Child 5 has been
     receiving services at CCTC and had previously participated in both
     individual therapy and school support. When Child 5 first began
     treatment with CCTC in November 2017 at the age of four, Child

                                    - 18 -
J-S24001-20


     5 exhibited aggression towards others, suicidal ideation, self-
     injury, and the habit of bringing weapons into his bedroom. Child
     5 was later diagnosed with PTSD. Child 5 has alluded to a “secret”
     regarding Sibling’s death, and that if he shared the secret, “Mom
     [Mother]” would be upset. Since participating in therapy at CCTC,
     Child 5 no longer becomes angry or aggressive and no longer
     refers to the private information regarding Sibling’s death as a
     “secret,” but instead, Child 5 refers to the information as “what
     really happened.”       Child 5’s kinship parent understands his
     behavioral health needs and has indicated that she is willing to
     continue to address those issues. Although Child 5 is interested
     in participating in sibling visits with his female siblings, Child 5 is
     not interest[ed] in participating in sibling visits with his male
     siblings. Child 5 did not provide a reason as to why he does not
     want to visit with his male siblings, although Child 5 has
     referenced a relationship between the “secret” and his male
     siblings. When Child 5 did participate in a sibling visit, Child 5
     cried and wanted to return to the kinship parent. Child 5 would
     suffer no irreparable harm if Mother’s parental rights were
     terminated and it is in his best interest to be freed for adoption.
     Child 7 is currently placed in a foster home and has several
     resources that are interested in providing permanency to Child 7,
     including the foster parent of Child 1 and Child 6. Child 7 was
     originally placed in the foster home with Child 1 and Child 6 but
     was later removed from the home due to an investigation of abuse
     allegations from Child 3 that were later recanted. Child 7 is
     bonded with her current foster parent and the foster parent’s
     daughter. Child 1 and Child 6’s foster home would be an
     appropriate placement for Child 7, if she were to be moved. Child
     7 has never resided in Mother’s care and Child 7 does not know
     Mother. Child 7 would suffer no irreparable harm if Mother’s
     parental rights were terminated and it is in Child 7’s best interest
     to be freed for adoption. Legal Counsel spoke with Child 1, a
     thirteen-year-old boy, and Child 6, a fifteen-year-old boy, at
     length regarding their wishes. Child 1 and Child 6 admit that they
     love Mother, but they indicated that they have shown frustration
     to the length of time that they have been in care. Child 1 and
     Child 6 indicated that if they were not able to return to Mother on
     July 12, 2019, the day of the termination trial, then they wanted
     to be adopted by their foster parent. Child 1 and Child 6 also
     indicated that they were not interested in permanent legal
     custody. Legal Counsel observed Child 2, an eight-year-old girl,
     and Child 4, a nine-year-old girl, in their current foster home.
     Legal Counsel observed that they were happy and loved their

                                     - 19 -
J-S24001-20


     foster parent and the adult daughter of their foster parent, who
     lived across the street from the foster home. Child 2 and Child 4
     are thriving in the foster home where they participated in after-
     school activities and received high honors in school. When Legal
     Counsel spoke with Child 2 and Child 4 about Mother, they became
     very quiet and were reluctant to share any information. Child 2
     and Child 4 indicated that they care about Mother but they are
     happy with their current placement. Child 2 and Child 4 made no
     mention to Legal Counsel about their desire to be adopted, but
     stated that they wanted to remain in the home permanently.
     Legal Counsel visited Child 3, a ten-year-old boy, during his
     hospitalization. Child 3 immediately spoke about his desire to be
     placed in a foster home and adoption. Child 3 stressed his desire
     to go to a permanent home. Child 3 indicated that he loves
     Mother, but he is frustrated about the long duration of the matter.
     Child 5, a six-year-old boy, stated to Legal Counsel that he wants
     to be adopted by his current foster family. When Legal Counsel
     attempted to talk about Mother, Child 5 became very irritated and
     would try to leave the room. Child 5 will not address Mother as
     his biological mother.      Child 7 was eleven-months-old and
     nonverbal at the time of the termination trial on July 12, 2019.
     Legal Counsel observed that Child 7 was attached to the foster
     parent and the foster parent’s daughter. Child 7’s needs are being
     met in her current foster home and she appears happy. It has
     been established that if Mother were immediately released from
     incarceration, Mother would be unable to meet Child 1, Child 3,
     Child 5, and Child 6’s mental health needs. Mother has been
     incarcerated since March 10, 2018, sixteen months at the time of
     the termination trial on July 12, 2019, as she awaits trial for first
     degree murder and endangering the welfare of children. Even if
     Mother were to be released from prison in the near future, CUA
     does not believe that Mother and Children could be immediately
     reunified. Children, with the exception of Child 7, required
     extensive trauma-based therapy following the death of Sibling.
     The DHS witnesses were credible. The trial court’s termination of
     Mother’s parental rights to Child[ren] under 23 Pa.C.S.[]
     §[]2511(b) was proper and there was no error of law or an abuse
     of discretion.

TCO at 26-30 (citations to N.T. omitted).




                                    - 20 -
J-S24001-20


      Again, we have reviewed the record and conclude that the trial court’s

findings and conclusions are supported by the evidence before the court.

Thus, we determine that DHS has carried its burden regarding Section

2511(b), and Mother is not entitled to any relief.3


      Decrees affirmed. Orders affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/26/20




____________________________________________


3 Although Mother’s stated issue in her brief mentions the goal change orders
issued for each of the Children, her brief contains no argument related to those
orders. Therefore, Mother has waived any argument concerning the order
changing the Children’s goals.

                                          - 21 -